Citation Nr: 1454984	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for muscle contracture headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic right leg disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic back disability.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Michael Roberts, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and J.A.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2014.  

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  In November 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to service connection for headaches, hearing loss, tinnitus, a right leg disability, and a chronic back disability. 

2.  The Veteran's smoking was due at least in part as an attempt to self-medicate and treat symptoms of service-connected PTSD.
 
3.  Currently diagnosed COPD is caused or aggravated by smoking.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals by the Veteran for entitlement to service connection for headaches, hearing loss, tinnitus, a right leg disability, and a chronic back disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection of COPD are met.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2014); VAOPGCPREC 6-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  The RO in October 2008 in pertinent part, denied entitlement to service connection for headaches, hearing loss, and tinnitus.  The RO also denied reopening claims for service connection for a right leg disability and a chronic back disability.  The 


Veteran was notified of this action by the RO later that month.  The RO received a notice of disagreement (NOD) in October 2008 and a statement of the case (SOC) in February 2009.  A timely VA Form 9, substantive appeal, was received in February 2009.  However, at his video-conference hearing in November 2014, the Veteran along with his attorney withdrew these appeals. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his or his authorized representative (a representative may not withdraw a Substantive Appeal filed by the Appellant personally without the express written consent of the Appellant).  38 C.F.R. § 20.204(c).  The Veteran has withdrawn his appeal regarding entitlement to service connection for headaches, hearing loss, tinnitus, a right leg disability, and a chronic back disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed. 


Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the 


original condition.  38 C.F.R. § 3.310.  Statutes and regulations prohibit direct or secondary service connection for disabilities which are due to use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  However, where the disability is due to smoking that is related to a service-connected disease, secondary service connection is available.  The primary condition cannot itself be due to tobacco usage.  VAOPGCPREC 6-2003.

A brief review of the pertinent evidence shows that pulmonary testing by VA in July 2006 revealed COPD.  A VA pulmonologist in January 2014 opined that the Veteran's COPD is secondary to the use of tobacco products.  

A private psychologist in May 2014 in essence indicated the Veteran's use of tobacco products was a form of self-medication for PTSD, and therefore COPD, which was due to smoking, was secondary to PTSD.  

At a May 2014 VA examination, the examiner stated that there was no medical evidence linking COPD to military service. The examiner stated that 90 percent of lung cancer cases are related to tobacco use, and it is also the leading cause of emphysema.  The clear conclusion is that smoking caused COPD.

At his video-conference hearing in November 2014, the Veteran explained that he began smoking cigarettes to soothe his nerves while serving in Vietnam.  

The medical evidence of record therefore establishes that the Veteran's use of tobacco during and after service was at least as likely as not caused or aggravated by service-connected PTSD.  Therefore, the Board must find that COPD is 
secondary to self-medication for a service-connected disability.


ORDER

The appeals regarding service connection for headaches, hearing loss, tinnitus, a right leg disability, and a chronic back disability are dismissed. 

Service connection for COPD is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


